IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 10, 2009
                                     No. 08-30107
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

ALVIN THOMAS, III, Also Known as Fot Thomas,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                               No. 2:06-CR-294-10




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30107

      The Federal Public Defender appointed to represent Alvin Thomas, III,
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Thomas has filed a response.
      The record is insufficiently developed to allow consideration of Thomas’s
claims of ineffective assistance of counsel. Such claims generally “cannot be
resolved on direct appeal when [they have] not been raised before the district
court since no opportunity existed to develop the record on the merits of the alle-
gations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (inter-
nal quotation marks and citation omitted).
      Our independent review of the record, counsel’s brief, and Thomas’s re-
sponse discloses no nonfrivolous issue for appeal. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2. The motion for
leave to file the Anders brief under seal is GRANTED. Thomas’s motion for ap-
pointment of counsel is DENIED. Cf. United States v. Wagner, 158 F.3d 901,
902-03 (5th Cir. 1998).




                                        2